DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the groups share a special technical feature.  This is not found persuasive because the common technical feature amongst the claims was identified in the Restriction. The common technical feature is found in the prior art as explained in the Restriction, and thus does not qualify as a special technical feature. Since the groups do not share a special technical feature, they lack unity under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 requires the production of “nanoparticles”. The term “nanoparticles” has many meanings including particles with sizes of 1-100 nm, less than 1000 nm, less than 500 nm, etc. The specification and the claims do not define the size, and thus it is unclear what is required by the term. Dependent claims are rendered indefinite as a result of their dependence from claim 1. 
	In claim 1, the term “the metal reactant” lacks antecedent basis as only “metal reactants” are previously mentioned. Dependent claims are rendered indefinite as a result of their dependence from claim 1.
In claim 1, the term “the phosphate precursor” lacks antecedent basis as only “phosphate precursors” are previously mentioned. Dependent claims are rendered indefinite as a result of their dependence from claim 1.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “0.0001 mol/l to the solubility limit”, and the claim also recites 0.001-0.1 m/l and 0.01-0.1 mol/l which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “0.0001 mol/l to the solubility limit”, and the claim also recites 0.001-0.1 m/l and 0.01-0.1 mol/l which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "step (i)" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation at least 150°C, and the claim also recites 150-350°C and 200-300°C which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 10-28 MPa, and the claim also recites 20-27 MPa which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation at least 150°C, and the claim also recites 150-400°C and 200-350°C which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-167314. All references are to the provided machine translation.
Regarding claims 1 and 9-10, JP’314 teaches the production of metal phosphate nanoparticles by combining a manganese containing precursor and phosphoric acid and submitting to a reaction at 340°C and 20 MPa. See Example 2. Though it is not mentioned that the product is a hydrate, the process used in JP’314 and that claimed are identical and thus would produce identical products. 

Regarding claim 3, JP’314 teaches storing the dispersion of particles, drying the medium, etc. which are considered to be conditioning the medium. See the Examples and the first full paragraph on page 4 of the translation.
Regarding claim 5, JP’314 teaches using salts, oxides, and hydroxides of transition metals. See the second paragraph under the heading “Mixing process” on page 2 of the translation. Example 2 uses the manganese salt acetoacetyl manganese (II) dihydrate. 
Regarding claim 6, JP’314 uses ethanol in Example 2.
	Regarding claim 11, Example 2 in JP’314 describes heating to the reaction temperature before reacting, this is considered to be preheating.
	Regarding claim 12, JP’314 teaches including a ligand precursor. See the fifth paragraph under the heading “Mixing process” on page 2 of the translation. One is also used in Example 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’314.
	Regarding claim 4, JP’314 teaches reaction times of 1 second or greater. See the fourth paragraph under the Reaction process heading on page 3 of the translation. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
Regarding claims 7 and 8, JP’314 teaches the metal source compound has a concentration in the raw material liquid of 2% by weight or less and teaches amounts of phosphoric acid in the Examples. Though the reference is silent about the molar concentrations in the final raw material liquid, the determination of which into the broad ranges claimed would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to adjust the concentrations into the broad ranges claimed in order to predictably produce the phosphate produce desired. Generally, differences in concentration do not impart patentability to the claims unless it can be shown that the claimed concentrations are critical. See MPEP 2144.05 II.
	 Regarding claim 14, JP’314 teaches the coordination compound (ligand precursor) is preferably 10 times or more a molar amount of metal source compound. See the fifth paragraph under the Mixing process header on page 2 of the translation. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP’314 in view of Dardari, US 2011/0050399.
	Regarding claim 13, JP’314 teaches that any organic compound that is capable of coordinating with the metal source compound may be used but does not specifically mention phosphate or phosphonate containing organic compounds. However, it is known in the art to use alkyl aryl alkoxide phosphate as a coordination compound in this regard. One of ordinary skill in the art would have been motivated to use the compound of Dardari in order to control crystal growth which is disclosed in both references. See the fifth paragraph under the Mixing process heading on page 6 of JP’314 and [0036]-[0037] of Dardari.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al., US 2013/0022866, teaches a continuous process of producing lithium iron phosphate under supercritical conditions. See the Examples. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736